Citation Nr: 1510205	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-35 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected reactive airway disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July to October 1987 and from April 1989 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at an April 2013 travel Board hearing.  A transcript of the hearing is of record.

In April 2014, the Board remanded the claim for further development.


FINDING OF FACT

The Veteran's sleep apnea is not related to any injury, disease or event incurred in service or to service-connected reactive airway disease.

CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service and was not caused or aggravated by service-connected reactive airway disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

The Veteran claims that service connection is warranted for sleep apnea as secondary to his service-connected restrictive lung disease.

 The evidence establishes a current diagnosis of sleep apnea.

In a July 2012 report, a VA examiner opined that the Veteran's obstructive sleep apnea is less likely than not secondary to service-connected reactive airway disease. The rationale provided was that there is no literature available that provides a nexus between reactive infectious airway disease and sleep apnea.  The examiner stated that obstructive sleep apnea is believed to be caused by an anatomical condition in which there is an obstruction of the upper airway during sleep.  

The Board remanded the claim in April 2014 in order to obtain further clarification of the opinion on a causation basis and to obtain an opinion as to whether the Veteran's sleep apnea is aggravated by his service-connected reactive airway disease.

In a June 2014 report, another VA examiner opined that the Veteran's obstructive sleep apnea is less likely than not secondary to service-connected reactive airway disease.  The examiner stated that there is no nexus supported in the literature between reactive or infectious airway disease and obstructive sleep apnea.  The examiner explained that obstructive sleep apnea is believed to be caused by an upper airway anatomical condition and that asthma and reactive airway disease are lower respiratory tract disorders.

In a December 2014 report, the same VA examiner who provided the June 2014 opinion, opined further that the Veteran's sleep apnea was not aggravated by his service-connected reactive airway disease.  The examiner explained that reactive airway disease is a disorder which interferes with respiration through changes in the lower anatomic airway, while obstructive sleep apnea is an anatomic condition, i.e., obstruction of the upper airway.  The examiner stated that the former occurs in the bronchial tree and the latter in the oropharynx and that they are anatomically separate and distinct conditions.  The former has not capability to influence or aggravate the latter.    

The Board finds that the Veteran's claim for service connection for sleep apnea cannot be granted.  The Board notes that the evidence shows that the Veteran was not treated in service for any sleep problems.  However, he has a current diagnosis of sleep apnea, and further he is service-connected for reactive airway disease.  The claims file does not contain competent evidence showing that the Veteran has sleep apnea that was incurred in service or caused or aggravated by the Veteran's service-connected reactive airway disease. There is no indication of a sleep complaint until many years after service, and there is no medical evidence associating the current disorder with service.  Moreover, the 2014 VA examiner has opined that the Veteran's sleep apnea is not secondary to the service-connected reactive airway disease and was not aggravated by the disorder.  The opinions offered are supported by rationale and stand uncontradicted in the record.  The claim based on the evidence in the file must be denied as a medical nexus has not been found. 

The Board acknowledges the Veteran's belief that his sleep apnea disorder is related to his service-connected restrictive lung disease.  Although the Veteran is competent to describe symptoms of a sleep disorder, he is not competent to comment on the etiology of such disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran is competent to report symptoms of sleep problems because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a sleep apnea and either service or a service-connected disability do not constitute competent medical evidence on which the Board can make a service connection determination. 

The preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and service connection for sleep apnea (on either a direct, or secondary, basis) is not warranted.


ORDER

Service connection for sleep apnea, to include as secondary to service-connected reactive airway disease, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


